




Exhibit 10.21
Confidential Treatment Requested
EXECUTION VERSION




AMENDMENT NUMBER THREE
to the
Transactions Terms Letter
Dated as of January 30, 2013
between
BANK OF AMERICA, N.A.
and
NATIONSTAR MORTGAGE LLC
This AMENDMENT NUMBER THREE (this “Amendment”) is made as of this 8th day of
August, 2013, by and between Bank of America, N.A. (“Buyer”) and Nationstar
Mortgage LLC (“Seller”) to that certain Transaction Terms Letter, dated as of
January 30, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Terms Letter”), between Buyer and Seller. Reference is hereby made to
that certain Amended and Restated Master Repurchase Agreement, dated as of
October 21, 2010 between Seller and Buyer (as amended, supplemented or otherwise
modified from time to time, the “Agreement”).


WHEREAS, Seller has requested and Buyer agrees to amend the Terms Letter as more
specifically set forth herein; and


WHEREAS, as of the date of this Amendment, Seller represents to Buyer that it is
in compliance with all of the representations and warranties and all of the
affirmative and negative covenants set forth in the Agreement and the Terms
Letter and is not in default under the Agreement or the Terms Letter.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:


SECTION 1.Amendments. Effective as of August 8, 2013 (the “Effective Date”) the
Terms Letter is hereby amended as follows:


(a)Schedule 1 to the Terms Letter is hereby amended by deleting the row
beginning with “Noncomplian Asset” thereof in its entirety and replacing it with
the following (modified text underlined for review purposes):
Noncompliant Asset - Type A, B, C, D, E and F Mortgage Loans that have been (i)
subject to one or more Transactions hereunder for a period greater than 45 days
but not greater than 60 days, or (ii) rejected by the applicable Approved
Investor
[***]
The initial Type Margin
[***] reduction in Type Purchase Price Percentage for Mortgage Loans rejected by
an Approved Investor; subject to further review and reduction in Type Purchase
Price Percentage at Buyer’s discretion
 
[***] reduction in Type Purchase Price Percentage for an additional dwell time
of 1-15 days



SECTION 2.Fees and Expenses. Seller agrees to pay to Buyer all fees and out of
pocket expenses incurred by Buyer in connection with this Amendment, including
all reasonable fees and




--------------------------------------------------------------------------------




out of pocket costs and expenses of the legal counsel Buyer incurred in
connection with this Amendment, in accordance with Section 12.2 of the
Agreement.


SECTION 3.Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Agreement and the Terms
Letter, as applicable.


SECTION 4.Limited Effect. Except as amended hereby, the Terms Letter shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Terms Letter or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Terms Letter,
any reference in any of such items to the Terms Letter being sufficient to refer
to the Terms Letter as amended hereby.


SECTION 5.Representations. In order to induce Buyer to execute and deliver this
Amendment, Seller hereby represents to Buyer that as of the date hereof, (i)
Seller is in full compliance with all of the terms and conditions of the
Principal Agreements and remains bound by the terms thereof, and (ii) no
Potential Default or Event of Default has occurred and is continuing under the
Principal Agreements.


SECTION 6.Governing Law. This Amendment shall be construed in accordance with
the laws of the State of New York without regard to any conflicts of law
provisions (except for Section 5-1401 of the New York General Obligations Law,
which shall govern) and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with the laws of the State of New
York, except to the extent preempted by federal law.


SECTION 7.Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.


***Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.
[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]
























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and Seller have caused this Amendment to be executed
and delivered by their duly authorized officers as of the Effective Date.
BANK OF AMERICA, N.A.,
as Buyer
 By: /s/ Rayanthi De Mel                       .
Name: Rayanthi De Mel
Title: Assistant Vice President
NATIONSTAR MORTGAGE LLC,
as Seller
By: /s/ Ellen Coleman                           .
Name: Ellen Coleman
Title: EVP, Treasurer





